FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MONICA L. MCDOWELL ELVIG,                 No. 02-35805
               Plaintiff-Appellant,           D.C. No.
               v.                         CV-02-00626-BJR
CALVIN PRESBYTERIAN CHURCH;              Western District of
WILL ACKLES,                                Washington,
            Defendants-Appellees.              Seattle

                                             ORDER

                  Filed February 11, 2005

      Before: Stephen S. Trott, Raymond C. Fisher and
              Ronald M. Gould, Circuit Judges.

                          Order;
             Concurrence by Judge W. Fletcher;
              Concurrence by Judge Kozinski;
                Dissent by Judge Kleinfeld;
                 Dissent by Judge Gould;
                   Dissent by Judge Bea


                          ORDER

   Judge Fisher has voted to deny the petition for rehearing en
banc, and Judges Trott and Gould have voted to grant the peti-
tion for rehearing en banc.

   The full court was advised of the petition for rehearing en
banc. A judge requested a vote on whether to rehear the mat-
ter en banc, and the matter failed to receive a majority of the
votes of the nonrecused active judges in favor of en banc con-
sideration. Fed. R. App. P. 35.

                             1675
1676          ELVIG v. CALVIN PRESBYTERIAN CHURCH
  The petition for panel rehearing en banc, filed August 4,
2004, is DENIED.



W. FLETCHER, Circuit Judge, with whom KOZINSKI,
GRABER, and FISHER, Circuit Judges, join, concurring in
the order denying rehearing en banc:

   Each of the dissents from the denial of rehearing en banc
recognizes that our decision in this case follows our earlier
decision in Bollard v. California Province of the Society of
Jesus, 196 F.3d 940 (9th Cir. 1999). Judge Kleinfeld, Judge
Gould, and Judge Bea contend that both Bollard and the case
before us constitute constitutionally forbidden intrusions into
the employment relationship between a church and its minis-
ter. Judge Kleinfeld also contends that our decisions in Bol-
lard and this case conflict with the decisions of our sister
circuits.

   I disagree with both contentions. I write to emphasize that
the rule announced in Bollard and applied in this case is con-
sistent with the constitutional underpinnings of the ministerial
exception, and that every court that has addressed a minister’s
ability to recover damages for sexual harassment has reached
the same conclusion we have.

 I.    Intrusion into the Relationship Between a Church and
                           Its Minister

  Title VII does not contain an exception for plaintiffs
employed as ministers. Rather, the “ministerial exception” to
Title VII is carved out from the statute based on the com-
mands of the Free Exercise and Establishment Clauses of the
First Amendment. Because the “ministerial exception” is
carved out of the otherwise applicable requirements of Title
VII, the scope of the exception is limited to that which is
required by the First Amendment. The ministerial exception
             ELVIG v. CALVIN PRESBYTERIAN CHURCH           1677
protects the church’s interest in choosing its ministers, and in
deciding on the duties to be performed by those ministers. For
example, the ministerial exception permits the Catholic
Church to restrict the priesthood to men, and permits a church
to prescribe the duties of a minister, free from scrutiny under
Title VII.

   In both Bollard and this case, the appeals came to us on
motions to dismiss under Rule 12(b)(6) and on the pleadings
under Rule 12(c) or 12(h)(2). We therefore assumed the truth
of the allegations in the complaints. In Bollard, a Jesuit nov-
ice complained of repeated unwelcome homosexual sexual
advances during a six-year period by his superiors in the
Jesuit order. Bollard brought the offensive conduct to the
attention of priests within the Jesuit hierarchy, but got no
response. He finally resigned his position and brought suit for
damages for sexual harassment under Title VII.

   Bollard was not fired from his position as a Jesuit novice.
Indeed, the Jesuits were entirely satisfied with his job perfor-
mance and urged him to stay. Nor did Bollard seek reinstate-
ment or changes in his duties. He sought only compensatory
damages for the harm he suffered from the sexual harassment
to which he had been subjected. We allowed his suit seeking
such damages to go forward.

   In this case, Elvig was an associate pastor of Calvin Pres-
byterian Church. She was subjected to sexual harassment by
her superior, the pastor at her church. She complained of the
offending conduct to appropriate church authorities, who took
no action to stop the harassment. The pastor then retaliated
against her for having complained about the harassment.
Elvig filed a complaint with the EEOC. She was thereafter
terminated from her ministry at Calvin Presbyterian Church,
and was prevented from seeking employment as a pastor in
other Presbyterian churches.

  We declined to allow damages to Elvig for having been ter-
minated, or for having been prevented from seeking ministe-
1678         ELVIG v. CALVIN PRESBYTERIAN CHURCH
rial employment at other churches. We held that those actions
came within the ministerial exception to Title VII, and that
damages for these actions would have constituted an unconsti-
tutional intrusion into the ministerial relationship. On the
other hand, following Bollard, we allowed Elvig to seek dam-
ages for the sexual harassment and retaliation to which she
was subjected:

    [T]he termination of Elvig’s ministry and her inabil-
    ity to find other pastoral employment are conse-
    quences of protected employment decisions.
    Consequently, a damage award based on lost or
    reduced pay Elvig may have suffered from those
    employment decisions would necessarily trench on
    the Church’s protected ministerial decisions. The
    same would be true of emotional distress or reputa-
    tional damages attributable to those decisions. On
    the other hand, Elvig may recover for emotional dis-
    tress and reputational harm caused by the sexual
    harassment itself — or by retaliatory harassment —
    because such harassment implicates . . . decisions the
    ministerial exception does not protect.

Elvig v. Calvin Presbyterian Church, 375 F.3d 951, 966 (9th
Cir. 2004).

   Our holdings in Bollard and this case were narrow: (1) In
Bollard, the plaintiff did not seek reinstatement or damages
based on a failure to reinstate. In this case, we did not allow
Elvig a remedy that would have compelled the Church to per-
mit her to seek other ministerial employment, and did not
allow damages resulting from Elvig’s termination and inabil-
ity to obtain other ministerial employment. (2) In neither Bol-
lard nor this case did we require the defendant churches to
articulate a religious justification for their decisions to hire,
fire, promote, or proscribe the duties of ministers. In Bollard,
we noted that the church explicitly disavowed any religious
justification for the homosexual sexual harassment to which
             ELVIG v. CALVIN PRESBYTERIAN CHURCH             1679
Bollard had been subjected, leaving unaddressed the question
of whether sexual harassment based on a religious justifica-
tion was constitutionally protected. In this case, the church
did not assert a religious justification for the sexual harass-
ment to which Elvig claimed she was subjected; it denied that
it occurred at all.

  Judge Kleinfeld contends that the availability of damages
against a church for sexual harassment necessarily interferes
with the church’s constitutionally protected decision to hire
and retain its ministers. He writes,

    [T]o prevent lawsuits alleging sexual harassment,
    churches will fire ministers who they think expose
    them to risk of damage awards and hire those who
    they think will not. So the Elvig majority’s opinion
    does indeed impinge on churches’ hiring and firing
    decisions.

Kleinfeld dissent at 1692. This argument proves too much.
Under Judge Kleinfeld’s reasoning, an altar boy’s suit against
the church for sexual abuse by a minister is constitutionally
forbidden. Damages in such suits are likely to be higher than
the limited damages available in Title VII sexual harassment
suits brought by ministers. In addition, the number of sexual
abuse suits brought by parishioners dwarfs the few sexual
harassment suits that have been, and are likely to be, brought
by ministers. The effect of sexual abuse suits brought by
parishioners on the employment practices of the church is
thus almost certain to be far greater than the effect of sexual
harassment suits by ministers. Yet it is clearly established law
that such suits are not constitutionally barred, see, e.g., Marti-
nelli v. Bridgeport Roman Catholic Diocesan Corp., 196 F.3d
409, 430-31 (2d Cir. 1999); Nutt v. Norwich Roman Catholic
Diocese, 921 F. Supp. 66, 72-74 (D. Conn. 1995); Moses v.
Diocese of Colorado, 863 P.2d 310, 319-21 (Colo. 1993), and
I do not believe that Judge Kleinfeld would advocate a change
in that law.
1680         ELVIG v. CALVIN PRESBYTERIAN CHURCH
   Judge Kleinfeld contends that the precedents allowing suits
seeking to redress sexual abuse by a minister can be distin-
guished because “criminal and civil law applicable to sexual
abuse of a parishioner does not regulate a church’s selection,
training, and supervision of its own ministers.” Kleinfeld dis-
sent at 1701. But under his own reasoning, this is not so. If
the threat of damage awards in suits arising out of sexual
abuse of parishioners is even greater than in Title VII sexual
harassment suits (as I believe it is), such suits not only “regu-
late a church’s selection, training, and supervision of its own
ministers,” to use Judge Kleinfeld’s phrase. They “regulate”
to an even greater extent than sexual harassment suits. Yet
Judge Kleinfeld recognizes that sexual abuse suits are permis-
sible under the First Amendment. So it cannot be that the First
Amendment prohibits suits simply because they have the
potential to affect (or “regulate”) churches’ hiring and firing
decisions.

   The First Amendment does not exempt religious institu-
tions from all statutes that regulate employment. For example,
the First Amendment does not exempt religious institutions
from laws that regulate the minimum wage or the use of child
labor, even though both involve employment relationships.
See Employment Div. v. Smith, 494 U.S. 872, 888 (1990) (cit-
ing Tony and Susan Alamo Foundation v. Sec’y of Labor, 471
U.S. 290 (1985) (minimum wage); Prince v. Massachusetts,
321 U.S. 158 (1944) (child labor)). The First Amendment pro-
tects a church’s right to hire, fire, promote, and assign duties
to its ministers as it sees fit not because churches are exempt
from all employment regulations (for they are not), but rather
because judicial review of those particular employment
actions would interfere with rights guaranteed by the First
Amendment. As we explained in Bollard, suits seeking dam-
ages for sexual harassment do not pose a threat to First
Amendment rights, and are therefore permitted.

  Judge Bea contends that the availability of suits against a
church for sexual harassment will produce unconstitutionally
             ELVIG v. CALVIN PRESBYTERIAN CHURCH              1681
intrusive inquiries into church affairs whenever a church
asserts a defense under Burlington Indus. Inc. v. Ellerth, 524
U.S. 742 (1998), that it exercised reasonable care to prevent
and correct the harassment. He misunderstands the scope of
the Ellerth inquiry. As we wrote in Bollard:

    [The Ellerth inquiry] is a restricted inquiry. Nothing
    in the character of this defense will require a jury to
    evaluate religious doctrine or the “reasonableness”
    of the religious practices followed within the Jesuit
    order. Instead, the jury must make secular judgments
    about the nature and severity of the harassment and
    what measures, if any, were taken by the Jesuits to
    prevent or correct it. The limited nature of the
    inquiry, combined with the ability of the district
    court to control discovery, can prevent a wide-
    ranging intrusion into sensitive religious matters.

196 F.3d at 950; see also Elvig, 375 F.3d at 963 (“The reason-
ableness component of the Ellerth/Faragher affirmative
defense evaluates an employer’s actions in responding to sex-
ual harassment rather than the motivations for that response.”
(emphasis in original)). A court inquiring into the reasonable-
ness of the steps a church has taken to prevent or correct sex-
ual harassment need “intrude no further in church autonomy
. . . than [a court does], for example, in allowing parishioners’
civil suits against a church for the negligent supervision of
ministers who have subjected them to inappropriate sexual
behavior.” Bollard, 196 F.3d at 947-48 (citing Martinelli v.
Bridgeport Roman Catholic Diocesan Corp., 10 F. Supp. 2d
138 (D.Conn. 1998); Nutt, 921 F. Supp. at 66; Moses, 863
P.2d at 310).

               II.   Decisions of Other Circuits

  The lead case establishing the contours of the ministerial
exception is McClure v. Salvation Army, 460 F.2d 553 (5th
Cir. 1972). The McClure court wrote:
1682         ELVIG v. CALVIN PRESBYTERIAN CHURCH
       The relationship between an organized church and
    its ministers is its lifeblood. The minister is the chief
    instrument by which the church seeks to fulfill its
    purpose. Matters touching this relationship must nec-
    essarily be recognized as of prime ecclesiastical con-
    cern. Just as the initial function of selecting a
    minister is a matter of church administration and
    government, so are the functions which accompany
    such a selection. It is unavoidably true that these
    include the determination of a minister’s salary, his
    place of assignment, and the duty he is to perform in
    the furtherance of the religious mission of the
    church.

Id. at 558-59.

   A sexual harassment claim is an unusual claim under Title
VII (and, indeed, for that reason was somewhat slow to be
accepted as part of Title VII). It is not a claim based upon
gender or racial inequality in hiring, firing, promotions, or
duties, as in McClure. Rather, it is a kind of statutory tort suit,
allowing a damage recovery for sex discrimination in the
form of sexually-based abusive behavior by co-workers in the
workplace.

   When we decided Bollard, only one court had confronted
a directly comparable situation, in which a minister sought
damages from a church for sexual harassment by another min-
ister. The case was Black v. Snyder, 471 N.W.2d 715 (Minn.
Ct. App. 1991), in which the Minnesota Court of Appeals
held that there was no constitutional bar to a sexual harass-
ment claim for damages brought by a pastor. Since Bollard,
two more courts have confronted directly comparable situa-
tions. Both courts came to the same conclusion we did. The
opinions in both cases extensively quote from, and rely on,
our analysis in Bollard. See McKelvey v. Pierce, 800 A.2d
840 (N.J. 2002) (New Jersey Supreme Court sustained a claim
for damages brought by a priesthood candidate based on sex-
             ELVIG v. CALVIN PRESBYTERIAN CHURCH              1683
ual harassment); Dolquist v. Heartland Presbytery, 342 F.
Supp. 2d 996 (D. Kans. 2004) (district court sustained a claim
for damages brought by a pastor for sexual harassment). No
court confronting a sexual harassment claim for damages
brought by a minister or would-be minister — before or after
Bollard — has disagreed with Bollard.

   Judge Kleinfeld contends that we have departed in Bollard
and in this case from the decisions of our sister circuits, but
this is not true. In both cases, we cited and quoted McClure
(as well as a number of cases following McClure), and indi-
cated our full agreement with them. As we wrote in Bollard:

    These First Amendment restrictions on Title VII pro-
    vide important protections to churches that seek to
    choose their representatives free from government
    interference and according to the dictates of faith and
    conscience.

    ***

       A church’s selection of its own clergy is [a] core
    matter of ecclesiastical governance with which the
    state may not constitutionally interfere. A church
    must retain unfettered freedom in its choice of minis-
    ters because ministers represent the church to the
    people. As the Fifth Circuit has written, they act as
    the church’s “lifeblood.” McClure, 460 F.2d at 558.

196 F.3d at 945 (some citations omitted); see also Elvig, 375
F.3d at 961.

   All of the circuit cases discussed and cited by Judge Klein-
feld in his dissent fall in the McClure line of cases, in which
a church’s decision to hire, to fire, and to prescribe the duties
of its ministers was constitutionally protected. Judge Klein-
feld discusses five circuit cases in text. Kleinfeld dissent at
1696-98. Those cases, and their holdings, are as follows:
1684         ELVIG v. CALVIN PRESBYTERIAN CHURCH
Combs v. Central Texas Annual Conference of United Meth-
odist Church, 173 F.3d 343 (5th Cir. 1999) (church’s decision
to terminate minister held constitutionally protected); Young
v. Northern Ill. Conference of United Methodist Church, 21
F.3d 184 (7th Cir. 1994) (church’s decision to deny promo-
tion and discharge probationary minister held constitutionally
protected); Rayburn v. General Conference of Seventh-Day
Adventists, 772 F.2d 1164 (4th Cir. 1985) (church’s denial of
pastoral position to applicant held constitutionally protected);
Alicea-Hernandez v. Catholic Bishop of Chicago, 320 F.3d
698 (7th Cir. 2003) (church spokesperson, acting as a “minis-
ter” within the meaning of the exception, complained of hav-
ing been given poor working conditions and replaced by a less
qualified male; church’s actions held constitutionally pro-
tected); EEOC v. Catholic University of America, 83 F.3d 455
(D.C. Cir. 1996) (nun, acting as a “minister” within the mean-
ing of the exception, denied tenure in Department of Canon
Law; church’s decision held constitutionally protected). Judge
Kleinfeld cites two additional cases in footnotes. Kleinfeld
dissent at 1692 n.6, 1696 n.22. Those cases, and their hold-
ings, are as follows: Gellington v. Christian Methodist Epis-
copal Church, 203 F.3d 1299 (11th Cir. 2000) (minister
reassigned to less desirable church and forced to resign;
church’s actions held constitutionally protected); McClure,
460 F.2d 553 (5th Cir. 1972) (female minister received lower
salary and fewer benefits than male ministers and ultimately
terminated; church’s actions held constitutionally protected).
None of these circuit cases is inconsistent with our decisions
in Bollard and in this case. Indeed, we made clear in both Bol-
lard and this case that we agreed with the holdings in this line
of cases.

                          Conclusion

   Our decisions in Bollard and this case are fully consistent
with the First Amendment and the “ministerial exception” to
Title VII. Under Bollard and this case, a church may hire,
fire, promote, refuse to promote, and prescribe the duties of
             ELVIG v. CALVIN PRESBYTERIAN CHURCH           1685
its ministers, free from judicial scrutiny under Title VII. It
need advance no justification, religious or otherwise, for such
actions.

   Bollard and this case do, however, hold that sexual harass-
ment by a minister is not protected by the First Amendment.
A church is required to comply with Title VII when a minister
is sexually harassed by another minister employed by the
church, just as a church is required to comply with state tort
laws when a parishioner is sexually abused by a minister
employed by the church. In neither of these circumstances is
a church protected by the First Amendment.

   In so holding, neither Bollard nor this case deviates from
the holdings of other courts. No court has ever held that sex-
ual harassment by a minister is protected by the First Amend-
ment. In fact, every court confronted with the issue has held
that it is not.



KOZINSKI, Circuit Judge, concurring in the order denying
rehearing en banc:

   Judge Kleinfeld’s allegory to the infamous slaying of Arch-
bishop (now Saint) Thomas Becket puzzles me. Judge Klein-
feld’s point seems to be that lawsuits of the type brought by
Elvig breach the “ ‘wall of separation’ between church and
state,” Kleinfeld dissent at 1691, in the following way:
Churches will have a reason to fire ministers like Will Ackles
because they fear the cost and burden of civil liability, rather
than because of their performance as ministers. See id. at
1700. And the ease of bringing such lawsuits, Judge Kleinfeld
implies, can burden religion just as surely as direct govern-
ment regulation (represented in its extreme form by Murder
in the Cathedral).

  While I oppose killing archbishops, either directly or softly
with lawsuits, I don’t understand how Judge Kleinfeld’s
1686         ELVIG v. CALVIN PRESBYTERIAN CHURCH
approach helps. Suppose Judge Kleinfeld is right, and it
would violate religious liberty for Henry Plantagenet to rid
himself of Becket by getting Elvig’s ur-grandmother to sue
him on a trumped-up harassment claim. It seems to me that
Henry could achieve the same effect—through the same
means—by getting a church janitor or bookkeeper to bring the
same claim. Yet the latter kind of suit is clearly not barred by
the ministerial exception, which only applies to those “serving
the function of ministers.” Bollard v. Cal. Province of the
Soc’y of Jesus, 196 F.3d 940, 947 (9th Cir. 1999); see also
EEOC v. Roman Catholic Diocese, 213 F.3d 795, 800 (4th
Cir. 2000).

   Suits by parishioners or non-ministerial employees resting
on generally applicable law are just as likely (if not more
likely, see Fletcher concurrence at 1679) to affect the incen-
tives to hire, fire and supervise ministers as suits by clergy:
If Chaucer’s Friar and his house are held liable for injuring a
barmaid with his knives while collecting alms in a tavern, this
may well cost the Friar his job and encourage mendicant
orders to send out teetotalers. If the Monk and his monastery
can be sued because he shot the Manciple while hunting for
dinner, this will make the abbot less eager to accept monks
with bows, even though they meet all the religious criteria for
ordination. And this is the likely consequence whether the
victim was the Knight, the Miller, the Wife of Bath or a fel-
low religious official like the Prioress.

    What, then, makes Elvig’s case so special? Judge Kleinfeld
suggests that workplace sexual harassment, unlike other
causes of action, falls within the ministerial exception because
it is a species of employment discrimination and laws regulat-
ing it thus go to the heart of employer-employee relations. See
Kleinfeld dissent at 1700 & n.37. But this is not a satisfactory
answer: If sexual harassment suits are to fall within the First
Amendment exception to Title VII, it must be because of the
presence or absence of First Amendment concerns, see
Fletcher concurrence at 1676-77, not because of the body of
             ELVIG v. CALVIN PRESBYTERIAN CHURCH             1687
law of their conception or what name they are baptized under.
And this functional analysis is concerned not with mere
effects on employment or supervision of employees, but with
entanglement in internal church management. The risk of
ongoing government involvement in internal processes is
clear and substantial when the government interferes with
actual hiring and firing, which is why Elvig cannot sue to get
her job back or for wrongful termination damages. But letting
Elvig recover damages for harassment does not regulate
employment directly; at most, it may have a collateral effect
on employment by changing the employer’s incentives to
retain or remove the accused employee. As such, damages
suits by employees for sexual harassment are no more intru-
sive than parishioners’ negligent supervision lawsuits based
on molestation by priests. See Elvig v. Calvin Presbyterian
Church, 375 F.3d 951, 968 & n.12 (9th Cir. 2004). Nor are
they any more intrusive than run-of-the-mill intra-church law-
suits arising out of, say, on-the-job personal injuries.

   Judge Kleinfeld offers a second rationale for extending the
ministerial exception to lawsuits such as Elvig’s: Such suits
“regulate relationships among ministers” by targeting “water
cooler talk” and other “mostly verbal” conduct which, in a
church, “is probably about prayer and religious doctrine, just
as among lawyers it is about law.” Kleinfeld dissent at 1699.
This argument holds no water either because the ministerial
exception is both too broad and too narrow to remedy the
problem Judge Kleinfeld envisions.

   As it happens, Elvig is claiming that her harasser was
another minister, but that’s merely incidental. The ministerial
exception applies, if at all, based on the plaintiff’s status as a
minister; the status of the accused harasser is irrelevant, so
long as his actions can somehow be imputed to the church.
See, e.g., Bollard, 196 F.3d at 945 (“The ministerial exception
to Title VII ‘precludes civil courts from adjudicating employ-
ment discrimination suits by ministers against the church or
religious institution employing them.’ ” (quoting EEOC v.
1688          ELVIG v. CALVIN PRESBYTERIAN CHURCH
Catholic Univ. of Am., 83 F.3d 455, 461 (D.C. Cir. 1996))).
The harasser could be a fellow minister, a non-ministerial
church employee, a lay member of the church’s board of gov-
ernors or even a member of the congregation. See Folkerson
v. Circus Circus Enters., 107 F.3d 754, 756 (9th Cir. 1997)
(“[A]n employer may be held liable for sexual harassment on
the part of a private individual . . . [if it] ratifies or acquiesces
in the harassment by not taking immediate and/or corrective
actions when it knew or should have known of the conduct.”);
29 C.F.R. § 1604.11(e) (employer liability for sexual harass-
ment by non-employees in the workplace). If a minister like
Elvig were to claim sexual harassment by any of these people,
her lawsuit would not implicate “water cooler talk” or other
such verbal conduct “among ministers” for the simple reason
that the alleged harasser would not be a minister. Yet the min-
isterial exception would cut off that claim just as surely as
Elvig’s claim against Will Ackles. In that sense, the exception
sweeps far broader than the justification Judge Kleinfeld
offers for it.

   For much the same reason, Judge Kleinfeld’s justification
is too narrow to support the rule he proposes. Judge Kleinfeld
fears that the risk of liability will cause churches to
“squelch[ ]” ministers who preach male supremacy or con-
demn “certain marital or sexual conduct . . . in the hearing of
a female associate pastor.” Kleinfeld dissent at 1702-03. Yet
female pastors are not the only ones who could be offended:
A non-clerical employee, such as a female English teacher at
a church-run elementary school, is perhaps even more likely
to be offended and feel that “the environment is hostile to her
work and denies her equality because of her sex.” Id. at 1702.
Yet the ministerial exception—which turns on the identity of
the accuser, not that of the speaker—would do nothing in that
case to protect the church or the minister who preaches such
views. Denying Elvig her claim would thus not insulate the
preacher or his employer in the long run from the conse-
quences Judge Kleinfeld colorfully catalogues in his dissent.
The proper way to protect church doctrine and ministers’
             ELVIG v. CALVIN PRESBYTERIAN CHURCH            1689
speech is not by shoehorning them into a Free Exercise and
Establishment Clause exception to workplace discrimination
law, but by giving them the full protection of another part of
the First Amendment: the Free Speech Clause. See generally
Eugene Volokh, Comment, Freedom of Speech and Work-
place Harassment, 39 UCLA L. Rev. 1791 (1992).

   Even then, I might see some merit in Judge Kleinfeld’s
approach if it offered the prospect that courts could avoid all
direct entanglement in churchly processes—but it does not,
and cannot. Since churches can invoke the ministerial excep-
tion only against those “serving the function of ministers,” see
Bollard, 196 F.3d at 947, courts applying the exception have
to decide at the outset who fulfills a function “important to the
spiritual and pastoral mission of the church” and who doesn’t.
Roman Catholic Diocese, 213 F.3d at 801 (quoting Rayburn
v. Gen. Conf. of Seventh-Day Adventists, 772 F.2d 1164, 1169
(4th Cir. 1985)) (internal quotation marks omitted). Various
cases have properly taken a functional approach and not
insisted that the relevant party be “ordained” or a “minister”
before applying the exception. See id. (citing cases involving
a lay choir director, a member of a university’s canon law fac-
ulty, a non-ordained associate in pastoral care and seminary
faculty members). Thus, we routinely have to ask what func-
tion is served by altar servers, choirboys, lay ministers, lay
deacons, ushers, acolytes and crucifers. Rabbis are clearly
ministerial, but what about the gabbai, the shames, the cook
in the synagogue’s kitchen (who may have unorthodox views
about whether swordfish is kosher)? Are mohels to be cut off
from the ministerial exception altogether? What of the orga-
nizers of traditional Quaker meetings or the Mormon lay
clergy? Religions vary drastically in their hierarchical and
organizational structure, and it is often a tricky business to
distinguish spiritual from administrative officials and clergy
from congregation. The very invocation of the ministerial
exception requires us to engage in entanglement with a ven-
geance. To call the Bollard-Elvig rule, which allows a dam-
ages suit under a generally applicable law, an unprecedented
1690         ELVIG v. CALVIN PRESBYTERIAN CHURCH
“gate” in our “ ‘wall of separation’ between church and state,”
see Kleinfeld dissent at 1691, is meaningless hyperbole.

   Where the Bollard-Elvig approach would simply let Title
VII suits like Elvig’s go forward, Judge Kleinfeld’s approach
would require continually looking into church affairs to
resolve the sensitive question whether a plaintiff is ministerial
and therefore subject to the ministerial exception. While the
question may be an easy one in Elvig’s case, it may be quite
difficult in other cases, as illustrated above. At best, then,
Judge Kleinfeld swaps one entanglement for another one.

   Thomas Becket himself had a different policy proposal,
which could indeed insulate church decisionmaking from all
secular interference: Clergymen accused of crimes could be
called to account only under the authority of an ecclesiastical
court, not the secular authorities. Now that’s a wall. Because
we neither can nor wish to go that far, the kind of hermetic
separation Judge Kleinfeld and the other dissenters envision
is just not possible for religious institutions situated in the
midst of our civilization. By practicing religion within our
society, churches and their members necessarily undertake
some of the burdens along with the benefits of civilized life.
This will inevitably distort hiring and firing incentives to
some degree, but it is both misguided and futile to seek to
avoid all such effects.

   The First Amendment does impose certain constraints on
the application of general laws to churches, but showing that
a class of lawsuits could have been disadvantageous to
Thomas Becket isn’t enough. Though I had my doubts about
Bollard at the time, I now believe that adopting a broader
ministerial exception would cause more problems than it
solves. The Bollard-Elvig rule, which leaves the decision
whether to hire or fire clergy with the religious institution, but
subjects other decisions that may have a collateral effect on
employment to the authority of the civil courts, strikes me as
entirely workable. It is, in any event, the law we have, and
              ELVIG v. CALVIN PRESBYTERIAN CHURCH                1691
nothing the dissenters say convinces me that we could come
up with something better by going en banc.



KLEINFELD, Circuit Judge, with whom, O’SCANNLAIN,
CALLAHAN, and BEA, Circuit Judges, join, dissenting from
denial of rehearing en banc:

   For the one of every five Americans who live in our cir-
cuit’s jurisdiction, the “wall of separation” between church
and state now has a gate. The gate is one-way. The govern-
ment may pass through to regulate the internal affairs of a
church, but the church must remain on its own side. If King
Henry II had lived in the Ninth Circuit, he would have won
his struggle with Thomas Becket, Archbishop of Canterbury,
without having to insinuate “Will no one rid me of this turbu-
lent priest?”1 to incite his knights to murder. Though King
Henry’s goals in the struggle were, among other things, to
gain secular jurisdiction of disputes over ecclesiastical patron-
age and to require archbishops and bishops to get permission
from him before leaving the country, he stopped short of
asserting control of selection and expulsion of priests.2 Since
selection and expulsion of ministers are the only protected
religious spheres in this court’s shriveled version of the First
Amendment, we would have granted him what he wished.

  Elvig, a Presbyterian minister, brought Title VII sexual
harassment and retaliation claims, claiming that a pastor at the
church where she was an associate pastor created a hostile
environment. The district court dismissed on the pleadings
under the “ministerial exception” to Title VII, and we reversed.3
  1
    Oxford Dictionary of Quotations 332 (4th ed. 1992).
  2
    See the Constitutions of Clarendon, 1164, available at http://
www.yale.edu/lawweb/avalon/medieval/constcla .htm, last visited January
24, 2005.
  3
    Elvig v. Calvin Presbyterian Church, 375 F.3d 951 (9th Cir. 2004).
1692           ELVIG v. CALVIN PRESBYTERIAN CHURCH
The majority held that a minister cannot sue her church under
Title VII for firing her, but can nevertheless sue it for sexual
harassment and retaliation for complaining about sexual
harassment. The majority left the church an affirmative
defense, though, if doctrinal reasons justified the conduct of
the minister’s supervisors or fellow ministers. The majority
applied and extended our previous decision allowing a Catho-
lic novitiate’s sexual harassment suit to proceed in Bollard v.
California Province of the Society of Jesus.4

   The Elvig majority purports to preserve the ministerial
exception by saying that churches’ hiring and firing decisions
regarding ministers are not subject to Title VII, and that only
churches’ supervisory decisions that may subject their minis-
ters to a hostile work environment are subject to Title VII.
This is a false distinction. Churches’ supervision of ministers
is as important to church autonomy as churches’ hiring and
firing. In any case, to prevent lawsuits alleging sexual harass-
ment, churches will fire ministers who they think expose them
to the risk of damage awards and hire those who they think
will not. So the Elvig majority’s opinion does indeed impinge
on churches’ hiring and firing decisions.

   Our crabbed application of the “ministerial exception” fur-
thers an aggressively secularizing trend of the law in the
Ninth Circuit5 and sets us apart from all of our sister circuits
that have ruled on the application of Title VII to ministers.6
  4
     Bollard v. Cal. Province of the Soc’y of Jesus, 196 F.3d 940 (9th Cir.
1999).
   5
     Cf. Newdow v. U.S. Congress, 292 F.3d 597, 612 (9th Cir. 2002) (hold-
ing that the teacher-led recitation of the Pledge of Allegiance including
“under God” in public schools is unconstitutional), rev’d sub nom. Elk
Grove Unified Sch. Dist. v. Newdow, 124 S. Ct. 2301 (2004).
   6
     See Alicea-Hernandez v. Catholic Bishop of Chicago, 320 F.3d 698
(7th Cir. 2003); Gellington v. Christian Methodist Episcopal Church, Inc.,
203 F.3d 1299, 1304 (11th Cir. 2000); Combs v. Cen. Tex. Annual Confer-
ence of the United Methodist Church, 173 F.3d 343 (5th Cir. 1999); EEOC
v. Catholic Univ. of Am., 83 F.3d 455 (D.C. Cir. 1996); Young v. N. Ill.
Conference of United Methodist Church, 21 F.3d 184 (7th Cir. 1994);
Rayburn v. Gen. Conference of Seventh-Day Adventists, 772 F.2d 1164
(4th Cir. 1985).
                ELVIG v. CALVIN PRESBYTERIAN CHURCH                     1693
Although the Supreme Court has not spoken directly to the
issue of the “ministerial exception,” our decision puts us in
tension with what the Court has said regarding judicial inter-
ference with churches.

   Perhaps our egregious misinterpretation of the law stems in
part from the poorly chosen name, the “ministerial exception.”
The real exception in Title VII is statutory.7 The statutory
exception allows churches to discriminate on the basis of reli-
gion when they hire employees. So, for example, a Presbyte-
rian cannot sue under Title VII because the Catholic Church
would not employ him as a priest. This statutory exception
protects churches in their hiring and firing, which may explain
why our circuit has concluded that the “ministerial exception”
protects churches only in hiring and firing. However, what the
cases call the “ministerial exception” in Title VII cases is not
really an “exception” at all; rather, it is a limitation on Title
VII imposed by the Constitution. The First Amendment enti-
tles the people to be free of any law “respecting an establish-
ment of religion, or prohibiting the free exercise thereof.”8
Where Title VII would operate as such a lawas all our sister
circuits have held that it would if Title VII were applied to
ministers of churches—it can have no force. Such an applica-
tion violates two constitutional limitations on Congress, the
Establishment Clause and the Free Exercise Clause.

                                      I

   In the bitter division of the Presbyterian Church during and
  7
     The statutory exception to Title VII states “This subchapter shall not
apply to an employer with respect to the employment of aliens outside any
State, or to a religious corporation, association, educational institution, or
society with respect to the employment of individuals of a particular reli-
gion to perform work connected with the carrying on by such corporation,
association, educational institution, or society of its activities.” 42 U.S.C.
§ 2000e-1(a).
   8
     U.S. Const. amend. I.
1694           ELVIG v. CALVIN PRESBYTERIAN CHURCH
after the Civil War, the Supreme Court held in Watson v. Jones9
that the courts were bound by the decisions of the highest
Presbyterian church authority, because “[a]ll who unite them-
selves to such a body do so with an implied consent to this
government,” and because it “would lead to the total subver-
sion of such religious bodies, if any one aggrieved by one of
their decisions could appeal to the secular courts and have
them reversed.”10 The Court repudiated the English rule,
which required inquiry into whether the church had a justifi-
cation in its own doctrine for what it did (a rule similar to the
majority’s religious justification defense adopted in Elvig),
because the inquiry into religious principles would contradict
the constitutional proposition that “[t]he law knows no heresy,
and is committed to the support of no dogma, the establish-
ment of no sect.”11

   In Watson, the Court was so wary of intruding into reli-
gious matters that it held the case under advisement for a year
in the hope that the parties would settle it.12 This wariness has
continued uninterrupted to our time. In Serbian Eastern
Orthodox Diocese v. Milivojevich,13 the Supreme Court held
that the First Amendment prohibited courts from inquiring
into whether a church’s governing body had power under reli-
gious law to decide a dispute as it did.14 The Court concluded:

          In short, the First and Fourteenth Amendments
       permit hierarchical religious organizations to estab-
       lish their own rules and regulations for internal disci-
       pline and government, and to create tribunals for
       adjudicating disputes over these matters. When this
  9
   Watson v. Jones, 80 U.S. (13 Wall.) 679 (1871).
  10
     Id. at 729.
  11
     Id. at 728.
  12
     Id. at 735.
  13
     Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696 (1976).
  14
     Id. at 708.
               ELVIG v. CALVIN PRESBYTERIAN CHURCH            1695
       choice is exercised and ecclesiastical tribunals are
       created to decide disputes over the government and
       direction of subordinate bodies, the Constitution
       requires that civil courts accept their decisions as
       binding upon them.15

Milivojevich made it clear that there was no arbitrariness
exception to the First Amendment, and held that there was
nothing that the courts could do about the church’s decision
to remove a bishop.

   Elvig had vowed “to be governed by . . . Church[ ] polity,
and to abide by its discipline.”16 Yet after she litigated her
sexual harassment case through the Presbyterian church hier-
archy and lost, she chose not to abide by the church polity’s
discipline. Instead, she subjected her church to the secular
polity by bringing this lawsuit. Milivojevich holds that “the
Constitution requires that civil courts accept . . . as binding
upon them” the decisions of tribunals who adjudicate disputes
over internal discipline within hierarchical religious organiza-
tions. Yet we as a court have now violated the holding of
Milivojevich by refusing to accept the decision of the Perma-
nent Judicial Commission of the Presbytery “as binding.”

   Pursuant to the Presbyterian Church’s Book of Order and
Rules of Discipline, the Permanent Judicial Commission of
the Presbytery rejected Elvig’s claims. The Rules of Disci-
pline, which Elvig in this civil litigation accuses the church of
violating, explain that “Church discipline is the church’s exer-
cise of authority given by Christ . . . the purpose of discipline
is to honor God by making clear the significance of member-
ship in the body of Christ.”17 The authority of the United
States Courts is not “given by Christ” and the purposes we are
authorized to advance do not include honoring “God by mak-
  15
     Id. at 724-25.
  16
     Elvig, 375 F.3d at 970 (9th Cir. 2004).
  17
     Elvig, 375 F.3d at 973.
1696           ELVIG v. CALVIN PRESBYTERIAN CHURCH
ing clear the significance of membership in the body of
Christ.” We have no business in this dispute.

                                   II

   No other circuit has purported to revive the English rule
requiring the church to show doctrinal justification for its con-
duct, no doubt because that rule was expressly rejected by the
Supreme Court in Watson.18 Yet the majority does just that by
making it an affirmative defense that the church’s conduct
was a matter of religious doctrine.19 Forcing churches to sat-
isfy courts that their religious doctrines justify their conduct
is just the sort of “excessive entanglement” that the First
Amendment prohibits.20 Because Elvig holds that the church
cannot obtain dismissal on the pleadings, either the judge on
summary judgment or the jury will have to examine Presbyte-
rian theology and Presbyterian hierarchical doctrine to decide
whether the church’s supervision is doctrinally based. The
incongruity of a secular court inquiring into whether a
church’s decisions are doctrinal, required by the majority
opinion in Elvig, revives the English rule that the Supreme
Court in Watson prohibited us from applying.

   Our sister circuits that have spoken on the issue have
thought it was quite plain before Employment Division v. Smith21
that the Free Exercise Clause prohibited courts from adjudi-
cating Title VII cases between churches and their ministers.22
And after careful examination, they have concluded that
Smith made no difference.23 In Combs v. Central Texas
  18
     Watson, 80 U.S. at 727-28.
  19
     Elvig, 375 F.3d at 959, 964.
  20
     See Lemon v. Kurtzman, 403 U.S. 602 (1971).
  21
     Employment Div., Dep’t of Human Res. of Oregon v. Smith, 494 U.S.
872 (1990).
  22
     See, e.g., McClure v. Salvation Army, 460 F.2d 553, 558-60 (5th Cir.
1972).
  23
     See Gellington, 203 F.3d at 1303; Combs, 173 F.3d at 349; Catholic
Univ. of Am., 83 F.3d at 462.
              ELVIG v. CALVIN PRESBYTERIAN CHURCH          1697
Annual Conference of the United Methodist Church, the Fifth
Circuit held that a minister could not sue her Methodist
church under Title VII for sex and pregnancy discrimination,
even though no matters of religious dogma or ecclesiastical
law were directly involved.24 The Free Exercise Clause
requires the ministerial exception, which is “designed to pro-
tect the freedom of the church to select those who will carry
out its religious mission.”25 And because “in investigating
employment discrimination claims by ministers against their
church, secular authorities would necessarily intrude into
church governance in a manner that would be inherently coer-
cive, . . . we cannot conceive how the federal judiciary could
determine whether an employment decision concerning a
minister was based on legitimate or illegitimate grounds with-
out inserting ourselves into a realm where the constitution for-
bids us to tread, the internal management of a church.”26
Likewise, the Seventh Circuit, in Young v. Northern Illinois
Conference of United Methodist Church, rejected on Free
Exercise grounds the Title VII claim of a Methodist proba-
tionary minister who was denied promotion and fired.27

  The Eleventh Circuit rejected a Title VII retaliation claim
by a minister in the Christian Methodist Episcopal Church,
based on the Establishment Clause as applied under the
Lemon v. Kurtzman28 test, because “[i]nvestigation by a gov-
ernment entity into a church’s employment of its clergy
would almost always entail excessive government entangle-
ment into the internal management of the church.”29 The
Fourth Circuit, in Rayburn v. General Conference of Seventh-
Day Adventists, expressly rejected the notion, adopted by the
  24
     Combs, 173 F.3d at 345 n.1, 350.
  25
     Id. at 349.
  26
     Id. at 350.
  27
     Young, 21 F.3d at 187.
  28
     Lemon v. Kurtzman, 403 U.S. 602 (1971).
  29
     Gellington, 203 F.3d at 1304.
1698           ELVIG v. CALVIN PRESBYTERIAN CHURCH
Elvig majority, that such Title VII cases may go forward sub-
ject to a religious justification defense. The Fourth Circuit
held that “we may not then inquire whether the reason for
Rayburn’s rejection had some explicit grounding in theologi-
cal belief”30 under the Free Exercise Clause and the Establish-
ment Clause. The entanglement concern is especially strong
in Title VII cases, the Fourth Circuit pointed out, because
“questions of compliance may result in continued court sur-
veillance” and “[t]here is the danger that churches, wary of
EEOC or judicial review of their decisions, might make them
with an eye to avoiding litigation or bureaucratic entangle-
ment rather than upon the basis of their own personal and
doctrinal assessments of who would best serve the pastoral
needs of their members.”31 The Seventh Circuit in Alicea-
Hernandez v. Catholic Bishop of Chicago likewise rejected
the notion of a religious justification defense, because it
would be inconsistent with the separation of church and state.32

   The District of Columbia Circuit in EEOC v. Catholic Uni-
versity of America likewise held that a nun could not sue her
Catholic institution under Title VII for denial of academic
tenure, because even the government investigation that is a
precursor to a Title VII claim may cause “excessive entangle-
ment,” in violation of the Establishment Clause.33 The church
would likely slant its own decisions away from religious doc-
trine to whatever was necessary to avoid the burden of litiga-
tion:

       [W]e think it is fair to say that the prospect of future
       investigations and litigation would inevitably affect
       to some degree the criteria by which future vacancies
       in the ecclesiastical faculties would be filled. Having
       once been deposed, interrogated, and haled into
  30
     Rayburn, 772 F.2d at 1169.
  31
     Id. at 1171.
  32
     Alicea-Hernandez, 320 F.3d at 703.
  33
     Catholic Univ. of Am., 83 F.3d at 467-68.
               ELVIG v. CALVIN PRESBYTERIAN CHURCH              1699
       court, members of the Department of Canon Law
       and of faculty review committees who are responsi-
       ble for recommending candidates for tenure would
       do so “with an eye to avoiding litigation or bureau-
       cratic entanglement rather than upon the basis of
       their own personal and doctrinal assessments of who
       would best serve . . . the needs” of the Department.34

Laws that regulate relationships among ministers curtail a
church’s autonomy in the establishment and propagation of its
religious doctrines. Sexual harassment claims under Title VII
are directed towards conduct, mostly verbal, among employ-
ees and between employees and employers. In this case, Elvig
claimed in her complaint that a pastor had winked at her,
made unwelcome remarks, and “undressed her with his eyes,”35
complaints sufficiently vague and difficult to verify that they
necessarily invite the most searching government examination
of the details of what the pastors said to each other and in
what manner. Since the water cooler talk among ministers is
probably about prayer and religious doctrine, just as among
lawyers it is about law and among doctors it is medicine, min-
isters’ intra-office remarks cannot avoid entanglement with
whatever may be Presbyterian theology. Where the Title VII
violation is among ministers of a church, the government can-
not regulate it without regulating religion itself. For this rea-
son, Title VII regulation of the ministerial relationship
interferes with a church’s constitutionally protected autonomy
in a way that state law tort protection of parishioners does not.
Further, while no church will knowingly hire a minister who
molests boys, it might well hire a minister who condemns
some sex roles or sexual relationships as sinful. Defining and
condemning sin pursuant to a religious doctrine is a substan-
tial part of what ministers are trained to do. Yet this core reli-
gious conduct would expose the church to Title VII liability
from another minister whose conduct was condemned as sin-
  34
    Id. at 467 (quoting Rayburn, 772 F.2d at 1171).
  35
    Elvig, 375 F.3d at 971.
1700            ELVIG v. CALVIN PRESBYTERIAN CHURCH
ful.36 Most insidiously, the effects of the Elvig regime will be,
for the most part, invisible to the courts, because churches
will have to change their own conduct, rules, and theological
doctrine to avoid coming into contact with the apparatus of
the state.

                                    III

   The First Amendment bestows on churches the right to
select, manage, and discipline their clergy free from govern-
ment control and scrutiny. Our decisions in Bollard and Elvig
gravely infringe on that right. Instead of first asking “how will
this employment decision further our religious objective?,”
churches will be forced to ask “will this employment decision
expose us to liability?” A church whose practices or informal
doctrine clash with prevailing notions of sexual equality and
expression could well find itself, like so many schools dis-
tricts and prisons, under the supervision of a district court
standing master. If a minister harps too much on the parts of
the Bible that are currently not “politically correct,” his
church will likely feel compelled as a matter of prudence to
shut him up or get rid of him to avoid Title VII suits from col-
leagues offended by his preaching.37
  36
      Cf. Peterson v. Hewlett-Packard Co., 358 F.3d 599 (9th Cir. 2004)
(Corporation fired an employee for posting Biblical scriptures condemning
homosexuality because the corporation viewed the employee’s behavior as
harassment).
   37
      Judge W. Fletcher attempts to avoid the clear implications of Elvig for
the hiring and firing that even he claims is constitutionally protected, by
arguing that a “sexual harassment claim . . . is not a claim based upon gen-
der or racial inequality in hiring, firing, promotions, or duties.” That is
incorrect. A sexual harassment claim under Title VII is indeed precisely
what the quoted statement says it is not, a claim of employment discrimi-
nation based on sex. Title VII makes it an “unlawful employment prac-
tice” to “discriminate against any individual with respect to his
compensation, terms, conditions, or privileges of employment, because of
such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.
§ 2000e-2(a)(1). The Supreme Court construed Title VII to prohibit “sex-
               ELVIG v. CALVIN PRESBYTERIAN CHURCH                   1701
   Judge W. Fletcher’s concurrence in the order denying
rehearing en banc adds—and adds error—to the opinion it
defends. The core of the error is Judge Fletcher’s analogy,
that a church must comply with Title VII “just as a church is
required to comply with state tort laws when a parishioner is
sexually abused by a minister employed by the church.” This
is a false analogy. The criminal and civil law applicable to
sexual abuse of a parishioner does not regulate a church’s
selection, training, and supervision of its own ministers. Judge
Fletcher cannot seriously be suggesting that the state tort laws
are analogous to Title VII. If so, then on his own terms he
would favor a “church doctrine” affirmative defense to sexual
abuse suits. To save him from this position, I offer the only
tenable distinction to be found: that employment laws like
Title VII transgress the constitutionally protected employment
relationship between a church and its ministers, while state
tort laws do not.

                                   IV

   Judge Kozinski accuses me of “shoehorning” church doc-
trine and ministers’ speech into the Establishment and Free
Exercise clauses, as though this were a tight fit. The religion
clauses were written as the first two protections of the Bill of
Rights to protect freedom of religion. They are not idle chat-

ual harassment” in Meritor Savings Bank, FSB v. Vinson, on the theory
that where “discrimination based on sex has created a hostile or abusive
work environment,” such a hostile environment “for members of one sex”
is a “barrier to sexual equality at the workplace.” 477 U.S. 56, 66-67
(1986) (internal quotation and citation omitted). If the Archbishop of Can-
terbury had killed one of the king’s knights, or raped an altar boy, he
would have faced trial under a murder or rape law of general applicability.
That is not analogous to the case at bar because it has nothing to do with
the church’s employment decisions regarding its ministers. If the king had
gotten rid of the archbishop by instigating a nun’s claim that his prayers
and interpretations of religious doctrine about sin had created a hostile
environment for women, that would have been an employment discrimina-
tion claim analogous to the case at bar.
1702          ELVIG v. CALVIN PRESBYTERIAN CHURCH
ter, mere mumbling before freedom of speech, the third pro-
tection.

   The Free Exercise Clause is separate from the Freedom of
Speech Clause, and has to be construed for that reason as
adding additional protections, not as mere surplusage. Title
VII regulation of ministers violates the Free Exercise Clause
because people exercise their religious beliefs, both through
their ministers who teach and guide their religious obser-
vance, and by creating and joining religious institutions of
their choice.

   Suppose a minister in his daily morning prayer were to
thank God for making him a man and not a woman, as he
would in at least one religious tradition. Even his silent prayer
might create a hostile environment for a woman such as
Elvig, whose complaint addressed a pastor’s state of mind,
when he allegedly “undressed her with his eyes.” Or suppose
a minister takes the view, as some do, that the Bible requires
women to occupy a subordinate position in the family, and
that only men should be permitted to preach. If he repeatedly,
in his public prayers, asks God to bring about such a world,
and repeatedly tells his female associate pastor that the Bible
compels these views, she will no doubt sense that the environ-
ment is hostile to her work and denies her equality because of
her sex. Yet the pastor (and his church) are entitled to the free
exercise of religion by spreading this view, which he and per-
haps his sect understand to be God’s word. These opinions
and prayers are political heresy. But in matters of religion,
churches get to define heresy, not the government.

  Pastors will have to be squelched, perhaps by requiring
churches to subject them, as so many corporations do, to
“workshops” where they will learn what not to say and what
not to pray, on pain of church discipline.38 If a male minister
  38
    Cf. Peterson, 358 F.3d at 602 (Employee’s posting of Biblical scrip-
tures condemning homosexuality was perceived as violating the employ-
er’s anti-harassment policy).
              ELVIG v. CALVIN PRESBYTERIAN CHURCH             1703
thinks certain marital or sexual conduct is sinful and repeat-
edly says so, in the hearing of a female associate pastor who
engages in such conduct and has said so, he too will have to
relearn his Bible.

                                V

   Title VII regulation of ministers also violates the Establish-
ment Clause. If applied to ministers, it acts as a law “respect-
ing an establishment of religion”39 in that it infringes on
churches’ ability to train, ordain, hire, fire, and supervise their
own ministers. Americans after our Revolution were unwill-
ing to subject themselves to national government management
of churches as had been maintained in England. The problem
that the Establishment Clause addresses is not only govern-
ment preference for a sect other than one’s own, but also gov-
ernment interference with the autonomy of any religious
establishment, one’s own or another’s. Because churches
commonly have their own teachings on the matters Title VII
governs, and because enforcement of Title VII requires gov-
ernment entanglement in church doctrine and discipline, such
regulation is substantial and direct, not merely incidental.
Churches, if substantially and directly regulated by Title VII,
must become to a significant degree instrumentalities of the
state, teaching its doctrines rather than theirs.

                                VI

   Usually our Establishment Clause and Free Exercise Clause
cases come from the opposite direction, where religious peo-
ple are attempting to express themselves in public or in the
workplace, sometimes under the mantle of the government.
But this is no issue of symbolism, such as whether a creche
is diluted enough not to be an endorsement because Santa
Claus and a menorah are displayed along with it. Here we
confront real government interference with how a church
  39
    U.S. Const. amend. I.
1704         ELVIG v. CALVIN PRESBYTERIAN CHURCH
manages its ministers. There is no problem with religious
freedom if ministers have to keep their pants on in the pres-
ence of choir members, but there is impermissible govern-
ment entanglement if ministers have to be careful how they
talk about sex and sex roles and what parts of their sacred
texts they cite, considering how extensively most traditional
religions deal with sex differences and sexuality. This govern-
ment interference with core ministerial conduct is why this
case evokes thoughts of Henry II and Thomas Becket, and of
Soviet control of Russian churches. The threat even of gentler
interference, by Title VII compliance officers and lawsuits, is
enough effectively to prohibit the free exercise of religion
where it is in tension with contemporary views on equality of
the sexes.

   Our churches and their ministers are entitled to be free to
propagate their religious views, under our Constitution. The
religiosity of our population, compared with Europeans, facil-
itates the more libertarian government we enjoy. Our govern-
ment can govern with a light hand partly because we the
people are governed by our own strong sense of right and
wrong. The religion clauses of the Constitution protect us
from strife between sects, and between church and state. They
also enable religious people to obtain the satisfaction of living
virtuously in compliance with the tenets of their religions.
Even those most hostile to one or another sect, or to all sects
and to all religion, benefit from the religious freedom we
enjoy, because competing power centers prevent the govern-
ment from exercising a monopoly over the definition of vice
and virtue. Our revolution, unlike the French, Mexican, and
Russian revolutions, had no anti-clerical animus. Our First
Amendment, far from restricting religion as those revolutions
did, freed it both from government prohibition of free expres-
sion and from government management and preference for
competing sects. We should have vindicated that religious
freedom in this case.
             ELVIG v. CALVIN PRESBYTERIAN CHURCH            1705
GOULD, Circuit Judge, with whom BYBEE and BEA, Cir-
cuit Judges, join, dissenting from denial of rehearing en banc:

   I would have heard this case en banc, and dissent from our
denial of such rehearing. As I noted in my concurrence from
the original Elvig panel decision, the result in this case seems
to be compelled by Bollard v. California Province of the Soci-
ety of Jesus, 196 F.3d 940 (9th Cir. 1999). There may be room
for reasonable jurists to disagree on that, as did Judge Trott
in his initial panel dissent, but I think Bollard controlling
absent en banc review. At the same time, I continue to have
reservations about whether Bollard was correctly decided.

   In part my reservations about Bollard stem from constitu-
tional concerns such as those that are raised by Judge Klein-
feld in his able dissent from denial of rehearing en banc. I am
not yet certain I would agree with all that he would hold on
the constitutional issues, but the issues that Judge Kleinfeld
has voiced warrant a broader and a fresh hearing.

    In part my reservations about Bollard stem from practical
litigation concerns such as those that are raised by Judge Bea
in his thoughtful dissent from denial of rehearing en banc, and
that were earlier expressed by Judge Trott’s articulate dissent
to the initial panel decision. I do not see how a church can
take advantage of the affirmative defense established by the
Supreme Court’s decisions in Burlington Industries, Inc. v.
Ellerth, 524 U.S. 742, 751-52 (1998) and Faragher v. City of
Boca Raton, 524 U.S. 775, 807-08 (1998) without entangling
the courts in the kind of review of church affairs that the
establishment clause was designed to avoid. The practical
concerns stated by Judge Bea too warrant a broader and a
fresh hearing.

   In part my reservations about Bollard stem from my dissat-
isfaction with Bollard’s prior holding that the extent of the so-
called “ministerial exception” is defined solely by the scope
of the First Amendment’s constitutional protections guaran-
1706          ELVIG v. CALVIN PRESBYTERIAN CHURCH
teeing free exercise of religion and prohibiting government’s
entanglement with religion. Bollard, 196 F.3d at 945. Instead,
and before reaching the thorny constitutional questions that
are set on the table by my colleagues Judges Trott, Kleinfeld
and Bea, I would have thought that our en banc court might
profitably have pondered whether Congress itself intended a
broader sway for the ministerial exception to Title VII, given
its statutory basis in 42 U.S.C. Sec. 2000e-1(a) (reciting that
the subchapter shall not apply to a religious corporation or
association or society with respect to employment of those of
a particular religion to perform work connected with the reli-
gious entity’s activities).

  This statutory exception provides an uncertain scope, but I
see no value to discarding it injudiciously in favor of a solely
constitutional analysis. If there is ambiguity in the statutory
exception’s reach, it ought to be interpreted in a way to avoid
a constitutional interpretation.

  On these three lines of reasoning, I respectfully dissent.



BEA, Circuit Judge, with whom KLEINFELD, Circuit Judge,
joins, dissenting from denial of rehearing en banc:

   I heartily agree with Judge Trott that given the
Ellerth/Faragher1 affirmative defense, . . . every step the
Church took to respond and react to Elvig’s claims will be
reviewed by the district court to determine where it was rea-
sonable.” Elvig v. Calvin Presbyterian Church, 375 F.3d 951,
973 (9th Cir. 2004). From a practical point of view, such an
inquiry would necessitate the court’s adjudication of discov-
ery issues, presentation of evidence, instructions to the jury,
etc.
  1
   Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 751-52 (1998) and
Faragher v. City of Boca Raton, 524 U.S. 775, 807-08 (1998).
             ELVIG v. CALVIN PRESBYTERIAN CHURCH              1707
  This “review” might involve the following questions:

Discovery

    (1)   Are Elvig’s demands for production of records
          in previous claims of sexual harassment involv-
          ing Pastor Ackles or other ministers “reason-
          able” in view of what may be the Church’s
          doctrinal views that the damage of potential
          scandal to the community outweighs the benefit
          such records would have to the individual,
          Elvig? Was the Church’s resolution of Elvig’s
          demands reasonable?

Composition of the Investigating Committee

    (2)   Is an Investigating Committee made up of three
          women and two men “reasonable” when claims
          are made of sexual harassment to a female?

    (3)   If the men on the Committee were in a rela-
          tively higher position within the Church hierar-
          chy to that of the women, is it “reasonable” to
          believe that each member of the Committee
          would exercise independent judgment?

Instruction to the Jury

    (4)   Would the Investigating Committee’s determi-
          nation of whether the acts of Pastor Ackles
          constituted sexual harassment based on a “rea-
          sonable pastor” standard be “reasonable” in
          view of the civil legal system’s rule that the
          proper standard for that determination is that of
          a “reasonable woman”? See, e.g., Ellison v.
          Brady, 924 F.2d 872, 878-79 (9th Cir. 1991)
          (holding that in the context of sexual harass-
1708          ELVIG v. CALVIN PRESBYTERIAN CHURCH
          ment, objective hostility is evaluated from the
          perspective of a reasonable woman).

. . . and on and on. Challenges to the “reasonableness” of the
Church’s process and decision would be limited only by what
limits there are to the ingenuity of counsel and the special
pleading of activist organizations urging them on.

   This review of what is reasonable would require consider-
ation of what a reasonable employer would have done and
would do to prevent the harassment under same or similar cir-
cumstances. Would such a review involve evidence of what
processes are provided by other similarly situated employers?
What evidence would be considered?

  Should the jury hear the practices of employers of other
Presbyterian ministers? Or should Episcopalian, Methodist
and Unitarian practices be considered?

   Should the jury consider the Catholic practices for Parish
priests, or should practices for specific orders such as Jesuits,
Franciscans, Augustinians, Dominicans2 and Opus Dei also be
considered?

   In keeping with the secular instruction of the panel opinion,
should non-ecclesiastic practices of secular moralist organiza-
tions be considered?

   With these thoughts in mind, the excellent historical and
jurisprudential development contained in Judge Trott’s dissent
commends itself to me.
  2
   If memory serves, these were the original Inquisitors of the Holy
Office.
             ELVIG v. CALVIN PRESBYTERIAN CHURCH              1709
Ellerth/Faragher Burden-Shifting

   Ironically, because petitioner brings a claim under Title VII
with its court-created affirmative defense and attendant
burden-shifting, petitioner’s claim here may well be barred. If
plaintiff were to proceed solely on common-law claims, the
result might be otherwise.

  Under the law of the State of Washington, there is no
employer liability for intentional acts of sexual harassment of
a victim-employee by another employee, since sexual harass-
ment is deemed to be outside the course and scope of the
employee’s duties to his principal. See Robel v. Roundup
Corp., 59 P.3d 611, 621, n.9 (Wash. 2002).

   However, were the acts of sexual harassment by the
employee done at the direction of the employer, perhaps for
the purpose of driving the victim from the workplace, the
intentional act of the employee-agent would be authorized, or
perhaps ratified by the employer-principal if the unauthorized
harasser were kept in employment, after the employer knew
of the employee’s harassing. Such proof would invoke well-
settled principles of vicarious liability. See Restatement (Sec-
ond) Agency, § 219 (authorized action); §§ 86, 89 (ratifica-
tion).

   Elvig retains her common law action against Pastor Ackles
for intentional infliction of emotional distress as a result of the
alleged sexual harassment, and against the Church if there is
evidence of authorization or ratification.

  However, if Elvig wishes to proceed under Title VII with-
out proof of authorization or ratification, but on what the
Church “should have known” and “should have done” to pre-
vent sexual harassment, she must submit herself to the affir-
mative defense in Ellerth/Faragher.
1710            ELVIG v. CALVIN PRESBYTERIAN CHURCH
   That is because Title VII creates a new duty upon the
employer (here, the Church): an affirmative duty to prevent
intentional sexual harassment by a fellow employee, if it
amounts to discrimination in the workplace, regardless the
lack of evidence of authorization or ratification. However,
with the imposition of the additional duty upon employers
comes the Ellerth/Faragher affirmative defense. For the rea-
sons earlier stated, determining what is a “reasonable employ-
er” in-house process to prevent such discrimination
ineluctably requires secular bodies to pass judgment on
whether ecclesiastical entities are “reasonable” by standards
of secular authorities.3

  3
    In his concurrence in the order denying rehearing en banc, Judge W.
Fletcher quotes Bollard for the proposition that “Nothing in the character
of this [Ellerth] defense will require a jury to evaluate religious doctrine
or the ‘reasonableness’ of the religious practices followed within the Jesuit
order. Instead, the jury must make secular judgments about the nature and
severity of the harassment and what measures, if any, were taken by the
Jesuits to prevent or correct it.” See Elvig v. Calvin Presbyterian Church,
No. 02-35805, sl. op. at 1681 (W. Fletcher, J., concurring in order denying
reh’g en banc); see also Elvig, 375 F.3d at 963 (“[t]he reasonableness
component of the Ellerth/Faragher affirmative defense evaluates an
employer’s actions in responding to sexual harassment rather than the
motivations for that response.” (emphasis in original)). In my view, this
distinction is untenable. A jury’s adjudication of the “reasonableness” of
a religious institution’s actions in response to a complaint of sexual
harassment inevitably requires the jury to adjudicate the “reasonableness”
of the religious doctrine that informs the measures taken by the religious
institution. The religious institution’s actions — or lack thereof — may be
compelled by religious doctrine. For instance, a church may have an
Employment Complaint Board where claims of sexual harassment can be
reported, and dealt with, before they become so serious or frequent as to
create a “hostile work environment.” The Board may be composed,
according to church hierarchical doctrine, of Bishops who are all male.
Under the Panel Majority’s Opinion, whether the composition of the panel
were “reasonable” to prevent sexual harassment of female employees
would be an issue which the secular trier of fact would decide.
             ELVIG v. CALVIN PRESBYTERIAN CHURCH           1711
Application of Bollard

   I disagree with Judge Trott, however, that Bollard v. Cal.
Province of the Soc’y of Jesus, 196 F.3d 940 (9th Cir. 1999),
can be distinguished on the grounds the petitioner in that case
was a novitiate, not a full member, unless the vows Elvig took
are to be given the same weight as an agreement to arbitrate
outside the federal courts. Elvig, 375 F.3d at 957. I’m afraid
that, to me, this is a thin reed. Agreements to arbitrate are
always vulnerable to attack in civil courts for being substan-
tively or procedurally unconscionable. See, e.g., Armendariz
v. Found. Health Psychcare Servs., Inc., 6 P.3d 669, 690 (Cal.
2000); Schroeder v. Fageol Motors, Inc., 544 P.2d 20, 23
(Wash. 1975). The arbitration decision is always vulnerable to
attack in civil courts account the arbitrator’s corruption. See
9 U.S.C. § 10; Cal. Civ. Code § 1286.2. If one is to separate
Church and State, it cannot be on the ground that vows to
abide by Church governance are tantamount to an agreement
for alternative dispute resolution, for that resolution will
always be vulnerable to attack in the civil courts, although
perhaps not on the grounds the process and decision were
“unreasonable.” That Mr. Bollard had not engaged in an
internal-to-the-Church resolution process is also not a ground
for distinguishing his case. If he had, the same questions
would arise which Elvig seeks to raise here, and which the
Church could defend under Ellerth/ Faragher.

   Even if Bollard is not distinguishable, it is wrongly
decided, and it is time to revisit this important constitutional
issue. For these reasons, and those aptly stated by Judge
Kleinfeld with whose dissent I join, I respectfully dissent
from our court’s order denying rehearing en banc.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.